Exhibit 10.3

 
LOCK-UP AGREEMENT
 
THIS LOCK-UP AGREEMENT (the “Agreement”) is made and entered into this 30th day
of December, 2010, by and between SIBLING ENTERTAINMENT GROUP HOLDINGS, INC., a
Texas corporation (“SIBE”) and MITCHELL MAXWELL, a resident of the State of New
York (“Stockholder”).
 
 Background
 
Stockholder is the holder of shares of Common Stock of SIBE.  Stockholder has
been informed that SIBE intends to acquire all of the limited liability
outstanding limited liability company membership interests of Newco4Education,
LLC (“N4E”) from the holders thereof (the “Sellers”) pursuant to a Securities
Exchange Agreement (the “Exchange Agreement”) and that the Sellers have
conditioned their obligations to enter into and perform the Exchange Agreement,
among other things upon the execution and delivery of this Agreement by
Stockholder.
 
Agreement
 
For and inconsideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree:
 
1.            Stockholder represents and warrants that Stockholder owns of
record the shares of SIBE Common Stock listed on Exhibit A under the caption
“Direct Ownership” and has an interest in the shares of SIBE Common Stock listed
on Exhibit A under the caption “Indirect Ownership” by virtue of beneficial or
joint ownership with another person specified on Exhibit A, or by virtue of
Stockholder’s direct or indirect ownership of another entity that owns the
shares of SIBE Common Stock (the SIBE Common Stock listed on Exhibit A is the
“Declared Stock”).
 
2.            Except as listed on Exhibit A, Stockholder does not directly,
indirectly, or beneficially own (a) any SIBE Common Stock, any options,
warrants, or rights to purchase SIBE Common Stock, or (b) any interest in any
other person or entity that holds directly, indirectly, or beneficially any SIBE
Common Stock, or any options, warrants, or rights to purchase SIBE Common Stock.
 
3.            Stockholder, individually and on behalf of all entities owned or
controlled directly or indirectly by Stockholder, hereby covenants and agrees
that, without the prior written consent of SIBE, Stockholder and all entities
owned or controlled directly or indirectly, by Stockholder will not at any time
following the Closing Date directly or indirectly, sell, offer to sell, grant
any option for the sale of, or otherwise dispose of any shares of SIBE Common
Stock, any options, rights or warrants to purchase any shares of SIBE Common
Stock, or any other securities convertible into or exchangeable for shares of
SIBE Common Stock owned directly by Stockholder or with respect to which
Stockholder has the power of disposition, provided however that with respect to
the Declared Stock:
 
(i)           10% of the Declared Stock shall be released from the restrictions
of this Agreement upon the filing of Form 8K announcing the acquisition of
Newco4Education I, LLC;
 
(ii)           20% of the Declared Stock shall be released from the restrictions
of this Agreement upon the filing of Form 10K for the fiscal year ended December
31, 2009;

 
 

--------------------------------------------------------------------------------

 

 
 
(iii)           20% of the Declared Stock shall be released from the
restrictions of this Agreement upon the filing of all Form 10Q’s then required
to bring SIBE current in its quarterly filings;
 
(iv)           50% of the Declared Stock shall be released from the restrictions
of this Agreement 30 days after the filing of Form 10K for the fiscal year ended
December 31, 2010;
 
4.            Stockholder understands and agrees that stop transfer instructions
may be given by SIBE in its discretion to its transfer agent with respect to
Stockholder's shares of SIBE Common Stock for the purpose of facilitating
enforcement of the agreements herein, and that in SIBE's discretion there may be
placed on the certificates for such shares, or any substitution thereof, a
legend stating in substance:
 
the shares represented by this certificate may only be transferred in accordance
with the terms of the lock-up agreement between the registered holder hereof and
sibling entertainment group holdings, inc., a copy of which agreement is on file
at the principal offices of sibling entertainment group holdings, inc.
 
5.            Stockholder has full power and capacity to execute this Agreement
and to make the representations, warranties and agreements herein.  This
Agreement shall be binding upon and enforceable against Stockholder's
administrators, executors, representatives, heirs and successors and any pledgee
holding Stockholder's shares of SIBE Common Stock.
 
6.            Stockholder has carefully read and understands this Agreement and
its requirements and other applicable limitations upon the sale, transfer or
other disposition of Stockholder's shares of SIBE Common Stock and Stockholder's
rights to acquire any such stock and, to the extent Stockholder felt necessary,
discussed this Agreement and its requirements with Stockholder’s counsel.
 
7.            In the event the transactions contemplated by the Exchange
Agreement are not consummated within thirty (30) days after the date of this
Agreement, this Agreement shall terminate and be of no further force and effect.
 
8.            This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of Georgia,
without regard to its conflicts of laws rules.  The parties agree that any
appropriate federal or state court sitting in Fulton County, Georgia
(collectively, the “Permitted Courts”), shall have exclusive jurisdiction of any
case or controversy arising under or in connection with this Agreement and shall
be a proper forum in which to adjudicate such case or controversy, and each
party irrevocably: (a) consents to the jurisdiction of the Permitted Courts in
such actions, (b) agrees not to plead or claim that such litigation brought in
the Permitted Courts has been brought in an inconvenient forum, and (c) waives
the right to object, with respect to such suit, action, or proceeding, that such
court does not have jurisdiction over such party.  In any suit, arbitration,
mediation, or other proceeding to enforce any right or remedy under this
Agreement or to interpret any provision of this Agreement, the prevailing party
will be entitled to recover its costs, including reasonable attorneys’ fees, and
all costs and fees incurred on appeal or in a bankruptcy or similar action.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
Sibling Entertainment Group Holdings, Inc.
     
By:
/s/ Mitchell Maxwell    
Mitchell Maxwell, Chief Executive Officer
     
Stockholder
      /s/ Mitchell Maxwell   
Mitchell Maxwell

 
 
 

--------------------------------------------------------------------------------

 